Citation Nr: 0839697	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma.

2.  Entitlement to service connection for type II diabetes 
mellitus due to herbicide exposure.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.  

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.  

5.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.  

6.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


REMAND

The veteran had active military service from January 1963 to 
January 1966 and from February 1966 to December 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, denying the veteran's claims for 
service connection for type II diabetes mellitus and basal 
cell carcinoma and a January 2004 decision from the 
Louisville RO denying the veteran's claims for service 
connection for peripheral neuropathy of the bilateral upper 
and lower extremities.  The Board remanded the matter to the 
agency of original jurisdiction (AOJ) for further 
notification, evidentiary development, and adjudication in 
January 2007.  After partially completing the required 
evidentiary development, the Appeals Management Center (AMC) 
returned the case to the Board in October 2008 without 
further adjudication.  

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claims for service connection for type II 
diabetes mellitus due to herbicide exposure, for basal cell 
carcinoma, and for peripheral neuropathy of the bilateral 
upper and lower extremities.

The veteran contends that exposure to herbicides during his 
active military service caused diabetes mellitus type II, 
basal cell carcinoma, and peripheral neuropathy of the upper 
and lower extremities bilaterally.  He has also contends that 
exposure to ionizing radiation during service caused his 
basal cell carcinoma.

Authority for the presumption of service connection for 
diseases associated with exposure to certain herbicide agents 
is found at 38 U.S.C.A. § 1116 (West 2002 & Supp. 2008).  
Regulations implementing the statute and establishing the 
circumstances of exposure and the diseases linked to such 
exposure are found at 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) 
(2008).  The term "herbicide agent" means a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6).
 
The above regulations include both diabetes mellitus type II 
and acute and subacute peripheral neuropathy.  To warrant 
service connection on a presumptive basis, diabetes mellitus 
type II must be manifest to a compensable degree at any time 
after service.  Acute and subacute peripheral neuropathy must 
become manifest to a compensable level within a year after 
the last date on which the veteran was exposed to an 
herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).  Acute and 
subacute peripheral neuropathy means a transient peripheral 
neuropathy that appears within weeks or months of exposure 
and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e), Note 2.

The Board notes that the veteran did not have any service in 
Vietnam during his period of military service, nor did he 
claim such service.  See 38 C.F.R. § 3.307(a)(6)(iii).  
However, that does not preclude the veteran from establishing 
entitlement to service connection for type II diabetes 
mellitus due to exposure to herbicides.  In the final 
regulations published in the Federal Register, which 
established type II diabetes mellitus as one of the diseases 
on the list for presumptive service connection based on 
herbicide exposure, VA re-affirmed that, if a veteran did not 
serve in Vietnam but was exposed to an herbicide agent as 
defined in 38 C.F.R. § 3.307(a)(6) during service and has a 
disease that is on the list of diseases subject to 
presumptive service connection, then VA will presume that the 
disease is due to the exposure to herbicides.  See 66 Fed. 
Reg. 23,166-69 (May 8, 2001); 38 C.F.R. § 3.309(e).

Accordingly, VA has a duty to assist the veteran by 
attempting to verify his claimed exposure to herbicides when 
he was on active duty.  The Veteran's Benefits Administration 
Manual (M21-1 MR) provides a procedure for verifying exposure 
to herbicides in locations other that the Republic of Vietnam 
or along the demilitarized zone (DMZ) in Korea.  See M21-1 
MR, Subpart ii, Chapter 2, Section C, Paragraphs l, n.  This 
procedure requires:  (1) asking the veteran for the 
approximate dates, location, and nature of the alleged 
exposure; (2) furnishing the veteran's detailed description 
of exposure to Compensation and Pension (C&P) Service for 
confirmation; and (3) requesting a review of the Department 
of Defense (DOD) inventory of herbicide operations to 
determine whether herbicides were used as alleged.  If C&P 
Service's review confirms that herbicides were used as 
alleged, then a determination must be made as to whether 
service connection is in order.  If C&P Service's review does 
not confirm that herbicides were used as alleged, then a 
request should be sent to the Joint Services Records Research 
Center (JSRRC) for verification of exposure to herbicides.

Turning to the veteran's claim of service connection for 
basal cell carcinoma, the record shows that the veteran had 
basal cell carcinomas removed from his left forehead in 
August 1999 and from his back in March 2000.  The veteran 
contends that his basal cell carcinomas were caused by 
exposure to ionizing radiation during military service 
because he worked with nuclear missiles.  In a November 2003 
exposure to radiation form, the veteran stated that he had 
been exposed to radiation as a radar operator and crew chief 
for test firing of missiles (it appears this was for 
mechanical testing of missiles, and did not include being 
present at above-ground or underground nuclear explosions), 
and from working with radar.  In his January 2005 VA Form 9, 
the veteran contended that he had been exposed to radiation 
at Fort Bliss, Texas; South Korea; Wilmington, Ohio; Abilene, 
Texas; and Hanover, Germany.  At his March 2005 hearing, the 
veteran testified that in 1963 at Fort Bliss there was a 
radiation leak resulting in quarantine for about two days 
until the leak was resolved.

The United States Court of Veterans Appeals (Court) has 
indicated that service connection for conditions claimed to 
be due to exposure to ionizing radiation in service can be 
established in any of three different ways.  See Hilkert v. 
West, 11 Vet. App. 284, 289 (1998); McGuire v. West, 11 Vet. 
App. 274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 
(1998); Rucker v. Brown, 10 Vet. App. 67, 71 (1997); Ramey v. 
Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are 
types of cancer that are presumptively service connected 
under 38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2008) based on 
participation in "radiation risk activities."  Second, 
direct service connection can be established under 38 C.F.R. 
§ 3.303(d) by "show[ing] that the disease or malady was 
incurred during or aggravated by service, a task which 
includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 
F.3d at 1043.  And third, service connection can be 
established under Section 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311 (2008), 
if the condition at issue is one of the "radiogenic 
diseases" listed in Section 3 .311(b), which includes basal 
cell carcinoma under the category "[a]ny other cancer."  

"Radiation risk activities" are defined under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.311 as exposure to one of the 
radiation risk activities identified in 38 C.F.R. § 3.309, 
all of which involve either on-site participation in a test 
involving atmospheric detonation of a nuclear device; certain 
service at a gaseous diffusion plant in Paducah, Kentucky, 
Portsmouth, Ohio, or an area at Oak Ridge, Tennessee; certain 
service on Amchitka Island, Alaska; certain service that 
qualifies under § 3621(14) of the Energy Employees 
Occupational Illness Compensation Program Act of 2000; or 
exposure to ionizing radiation as a prisoner of war in Japan 
or as a member of the United States Occupation Forces in 
Hiroshima or Nagasaki during the period beginning in August 
6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309; 71 
Fed. Reg. 44,918 (Aug. 8, 2006).

The process set forth in Section 3.311 begins with obtaining 
a radiation dose estimate from the Under Secretary for 
Health, which assessment is made based on the entire record, 
including personnel records.  See 38 C.F.R. § 
3.311(a)(2)(iii).  If exposure to ionizing radiation is 
shown, the claimant's file is referred to the Under Secretary 
for Benefits for further consideration of the claim of 
exposure to ionizing radiation pursuant to the procedures 
outlined in 38 C.F.R. § 3.311(c), (d) & (e).

In January 2007, the Board remanded the veteran's claims for 
notice and evidentiary development, to include a VA 
examination for the veteran and development of his claims 
that he was exposed to both herbicides and ionizing radiation 
during his time on active duty.  The Board specifically 
requested that, on remand, the AOJ seek verification of the 
veteran's herbicide exposure as per the M21-1 MR outlined 
above.  The Board further requested that the AOJ refer the 
veteran's file to the Under Secretary for Heath as outlined 
in 38 C.F.R. § 3.311(a)(2)(iii) after completing evidentiary 
development concerning the veteran's military occupation 
specialties and personnel records.  Following completion of 
all evidentiary development, the Board directed the AOJ to 
re-adjudicate the veteran's claims and re-certify the case to 
the Board only after the appellant had been given the 
opportunity to respond to the AOJ's adjudicatory action.

However, it appears that the veteran's claims file has been 
returned to the Board's docket before the AOJ fully 
accomplished its development action.  The Board must thus 
again remand the case to allow the AOJ to complete the 
directives outlined in the January 2007 remand.  
Specifically, the Board notes that the AOJ has not fully 
attempted to verify the veteran's exposure to herbicides 
during his active duty, pursuant to M21-1 MR, Subpart ii, 
Chapter 2, Section C, Paragraphs l and n.  Thus, on remand, 
the AOJ must furnish the veteran's detailed description of 
exposure to C&P Service via e-mail and request a review of 
the DOD inventory of herbicide operations to determine 
whether herbicides were used as the veteran has alleged.  If 
C&P Service's review confirms that herbicides were used as 
alleged, then a determination must be made as to whether 
service connection is in order.  If C&P Service's review does 
not confirm that herbicides were used as alleged, then a 
request should be sent to the Joint Services Records Research 
Center (JSRRC) for verification of exposure to herbicides.

Further, the Board notes that a memorandum in the veteran's 
file indicates that it was referred to the Under Secretary 
for Health for a radiation dosage estimate on October 20, 
2008.  However, there is nothing in the file to indicate that 
the claims file itself was sent to the Under Secretary for 
Health, and there is further no radiation dose estimate or 
other response from the Under Secretary for Health present in 
the record.  Similarly, there is no evidence that the file 
has been referred to the Under Secretary for Benefits for 
further consideration of the veteran's claim for service 
connection for basal cell carcinoma.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated that, if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

As noted above, the veteran is entitled as a matter of law to 
compliance with the Board's remand instructions.  See 
Stegall, 11 Vet. App. at 271.  Therefore, the Board finds 
that the AOJ must, on remand, complete the development set 
forth in M21-1 MR, Subpart ii, Chapter 2, Section C, 
Paragraphs l and n, for verification of herbicide exposure 
claimed by the veteran.  The AOJ must further contact the 
JSRRC to request any available records to confirm a nuclear 
missile radiation leak incident resulting in quarantine of 
missile personnel at Fort Bliss, Texas, during the period 
from June 1963 to January 1964.  The AOJ must then refer the 
veteran's complete claims file to the Under Secretary for 
Health for the issuance of a radiation dose estimate.  After 
the file is returned with the radiation dose estimate from 
the Under Secretary for Health, and if exposure as claimed 
has been confirmed, the AOJ must refer the file to the Under 
Secretary for Benefits for further consideration of the 
veteran's claim of exposure to ionizing radiation pursuant to 
the procedures outlined in 38 C.F.R. § 3.311(c), (d), & (e).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The AOJ must follow the procedures 
provided in the Veteran's Benefits 
Administration Manual Subpart ii, Chapter 
2, Section C, Paragraphs l and n, for 
verification of any herbicide exposure 
claimed by the veteran.

2.  The AOJ must contact the Joint 
Services Records Research Center (JSRRC) 
to request whether there are records to 
confirm a nuclear missile radiation leak 
incident resulting in quarantine of 
missile personnel at Fort Bliss, Texas, 
during the period from June 1963 to 
January 1964.

3.  After the foregoing development 
relative to radiation exposure has been 
completed, pursuant to the procedure 
outlined in 38 C.F.R. § 3.311(a)(2)(iii), 
the veteran's complete claims file must 
be referred to the Under Secretary for 
Health to obtain a radiation dose 
estimate.

4.  After the file is returned with the 
radiation dose estimate from the Under 
Secretary for Health, and if exposure as 
claimed has been confirmed, the AOJ must 
refer the file to the Under Secretary for 
Benefits for further consideration of the 
veteran's claim of exposure to ionizing 
radiation pursuant to the procedures 
outlined in 38 C.F.R. § 3.311(c), (d) & 
(e).

5.  After undertaking any other 
development deemed appropriate, the AOJ 
must re-adjudicate the veteran's claims 
for service connection for type II 
diabetes mellitus, basal cell carcinoma, 
and peripheral neuropathy of the 
bilateral upper and lower extremities.  

With regard to the claimed exposure to 
ionizing radiation, in addition to 
consideration of the development and 
opinions obtained pursuant to 38 C.F.R. § 
3.311, the AOJ must also consider whether 
the veteran is otherwise eligible for 
service connection, including 
consideration of direct service 
connection and consideration of whether 
his service, if it had been performed as 
an employee of the Department of Energy, 
would qualify him for inclusion as a 
member of the Special Exposure Cohort 
under § 3621(14) of the Energy Employees 
Occupational Illness Compensation Program 
Act of 2000.  71 Fed. Reg. 44,918.  

If any benefit sought is not granted, the 
veteran and his representative must be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

